DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
I.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
II.	The following is a statement of reasons for the indication of allowable subject matter:  
The closest prior art found is Allen Pub. No.: US 2005/0110883 A1.  Allen teaches resampling an input image (see paragraph [0026]) to provide pixel spacing in the output image (see paragraph [0026]); an object mask comprising a binary image derived from the input image (see paragraph [0026]), having ON pixel locations determined to contain an object of interest (see paragraph [0026]), the object mask is resampled and the pixel values from areas located within the object of interest are selected from the resampled input image (see paragraph [0026]), the selected pixels are transformed and superimposed, providing the output image (see paragraph [0026] and Figure 1).
Claim 5 contains allowable subject matter because Allen does not teach acquiring mask data obtained by defining a mask value indicating a degree of drawing for each pixel of image data in order to extract a desired drawing target from the image data; generating resampled image data by performing resampling processing on the image data; calculating an estimated value obtained by estimating pixel values of the resampled image data based on the mask data and pixels included in a predetermined local region of the image data to generate resampled mask data obtained by defining a mask value of each pixel of the resampled image data based on the pixel values of the resampled image data and the estimated value; and generating an image of the drawing target by using the resampled image data and the resampled mask data.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


III.	Claims 1-4 and 6 are rejected under 35 U.S.C 101 because the claimed invention is directed to non-statutory subject matter.
Claim 1 recites “an image processing device comprising: a mask data acquisition unit…a resampling processing unit…a resampling mask data generation unit…an image generation unit…and a mask determination unit…” in lines 1-22.  The specification states that the above-described units can be realized as software by the CPU 101…).  See the specification page 12 at paragraph [0024].  One skilled in the art would understand the above claimed “unit” to include a computer program based on the description in the specification.  Thus, the claimed “image processing device" encompasses a computer program per se because it is comprised entirely of software units.  Claims directed to computer 
Claims 2-4 are dependent on claim 1 and are rejected for being directed to non-statutory subject matter under 35 U.S.C 101 for the same reasons given above in claim 1.
Claim 6 recites “an image processing program for causing a computer to execute an image process” in lines 1-2.  The specification states that the above-described units can be realized as software by the CPU 101 reading and executing a program stored in advance in a storage unit such as the main memory 102 or the data recording unit 103).  See the specification page 12 at paragraph [0024].  One skilled in the art would understand the above claimed image processing program to include a computer program based on the description in the specification.  Thus, the claimed image processing program encompasses a computer program per se because it is comprised entirely of software.  Claims directed to computer programs are not considered to be within the statutory categories of invention.  Therefore, claim 6 is rejected under 35 U.S.C 101 as being directed to non-statutory subject matter.

Conclusion
IV.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Gazit et al. Pub. No.: US 2015/0287188 A1 discloses an organ-specific image display.
Yamanaka Pub. No.: US 2013/0063625 A1 discloses an image processing apparatus imag8ing apparatus and image processing method.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON J MILLER whose telephone number is (571)272-7869.  The examiner can normally be reached on M-F.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






February 19, 2021
/BRANDON J MILLER/Primary Examiner, Art Unit 2647